Citation Nr: 0100936	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  97-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to June 20, 1996 
for the grant of a 100 percent evaluation for post-traumatic 
stress disorder.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or based on being housebound.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability prior to June 20, 1996.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1973.  

The issues of entitlement to an effective date prior to June 
20, 1996 for the grant of a 100 percent evaluation for post-
traumatic stress disorder (PTSD) and entitlement to special 
monthly compensation based on the need for aid and attendance 
or based on being housebound are before the Board of 
Veterans' Appeals (Board) on appeal of July 1998 and February 
2000 rating decisions from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado.  

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disability prior to June 20, 1996 was remanded to the Board 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") in a June 2000 
decision.  

The issue of entitlement to eligibility for Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35 was 
originally denied in a July 1998 rating decision.  The 
veteran filed a timely notice of disagreement as to that 
issue.  A statement of the case was issued and a substantive 
appeal including that issue was filed.  In a June 2000 rating 
decision, the RO granted eligibility to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35, effective 
from June 6, 2000.  The veteran has not expressed any 
disagreement with that determination.  Thus, that issue is 
not before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In a February 1995 rating decision, the RO determined 
that a temporary total rating based on hospitalization for 
service-connected PTSD was established and assigned a 100 
percent evaluation effective from June 29, 1994.  The RO also 
determined that a 50 percent evaluation of the veteran's 
service-connected PTSD was warranted effective from October 
1, 1994.  The veteran was notified of that determination and 
did not file a notice of disagreement.  

3.  On June 20, 1996, the RO received the veteran's claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability, also interpreted as a claim for an increased 
rating.  

4.  The evidence of record does not reflect that entitlement 
to a 100 percent disability evaluation for PTSD was factually 
ascertainable within one year prior to June 20, 1996.  

5.  The veteran is currently service-connected for PTSD, 
evaluated as 100 percent disabling.  

6.  The veteran's service-connected disability has not 
rendered him unable to independently perform daily functions 
of self-care or to protect himself from the hazards and 
dangers incident to his daily environment.  

7.  The veteran is not housebound as a direct result of his 
service-connected disability.  

8.  The medical evidence of record does not reflect that the 
veteran's service-connected PTSD was of such severity within 
one year prior to June 20, 1996 so as to preclude the veteran 
from engaging in substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 20, 1996 
for the assignment of a 100 percent evaluation for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).  

2.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or based on being 
housebound have not been met.  38 U.S.C.A. §§ 1114(1)(s), 
1502, 1521 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.350, 
3.351, 3.352 (2000).  

3.  The criteria for entitlement to TDIU benefits prior to 
June 20, 1996 have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 3.400, 3.340, 
3.341, 4.15, 4.16, 4.17 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date Claim

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, in cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Quarles v. Derwinski, 
3 Vet. App. 129, 134-135 (1992).

38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase in disability precedes the 
claim.  See Harper v. Brown, 10 Vet. App. 125 (1997).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the veteran's application for 
increased benefits.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  

A review of the record reflects that the veteran's initial 
claim of entitlement to service connection for PTSD was 
received by the RO on September 3, 1990.  In a January 1991 
rating decision, the RO granted entitlement to service 
connection for PTSD, evaluated as 100 percent disabling from 
September 14, 1990 and as 10 percent disabling from December 
1, 1990.  In March 1991, the veteran filed a notice of 
disagreement as to the disability rating assigned for his 
PTSD.  A statement of the case was issued and mailed with a 
cover letter dated on April 15, 1991.  The statement of the 
case was mailed to the address given by the veteran on his 
notice of disagreement.  The record does not indicate that it 
was returned as undeliverable. 

On March 11, 1992, the RO received a statement from the 
veteran indicating that he disagreed with the 10 percent 
evaluation assigned for his PTSD.  The veteran stated that he 
felt a 30 percent evaluation was warranted.  In an April 1992 
letter to the veteran, the RO sent the veteran a copy of the 
April 1991 statement of the case and also enclosed a VA Form 
9, substantive appeal.  On April 16, 1992, the RO received a 
VA Form 9 substantive appeal from the veteran indicating the 
veteran's desire for an evaluation in excess of 10 percent 
for PTSD.  

In a June 8, 1992 letter to the veteran, the RO informed him 
that his substantive appeal was not timely filed and that his 
March 1992 statement had been accepted as a claim for an 
increased evaluation.  The veteran did not file a notice of 
disagreement as to the RO's determination that his 
substantive appeal was untimely.  In an October 1992 
confirmed rating decision, the RO continued a 10 percent 
evaluation of the veteran's PTSD.  The veteran was notified 
of that decision in a November 1992 letter from the RO.  

On January 19, 1993, the RO received a statement from the 
veteran indicating that he wanted to reopen his PTSD claim 
because his condition had increased in severity.  The 
statement did not express any disagreement with the October 
1992 confirmed rating decision or reference it in any manner.  
In a March 1993 rating decision, the RO determined that a 30 
percent evaluation was warranted for the veteran's PTSD.  The 
veteran did not file a notice of disagreement as to that 
determination.  

On September 27, 1994, the RO received a statement from the 
veteran requesting that his PTSD claim be reopened because he 
had been "diagnosed as chronic and severe."  In a February 
1995 rating decision, the RO assigned a temporary 100 percent 
evaluation for the veteran's service-connected PTSD effective 
from June 29, 1994, and a 50 percent evaluation effective 
from October 1, 1994.  The veteran did not file a notice of 
disagreement as to that determination.  

On June 20, 1996 the RO received a letter from the veteran's 
attorney indicating the veteran's request for entitlement to 
a total disability rating based on individual unemployability 
due to a service-connected disability.  The attorney's letter 
referenced an enclosed VA Form 21-8940, Veteran's Claim for 
Increased Compensation Based on Unemployability, which was 
completed and signed by the veteran on June 4, 1994.  The 
record does not reflect that the Form 21, 8940 was received 
by the RO prior to June 20, 1996.  

In a February 1997 rating decision, the RO continued a 50 
percent evaluation for PTSD and denied entitlement to a total 
disability evaluation based on individual unemployability due 
to a service-connected disability.  The veteran filed a 
notice of disagreement as to the February 1997 rating 
decision on February 13, 1997.  A statement of the case was 
issued in April 1997 and a substantive appeal was also 
submitted in April 1997.  

In a May 1998 decision, the Board determined that a 100 
percent evaluation was warranted for the veteran's service-
connected PTSD.  The Board also determined that the issue of 
entitlement to a total evaluation based on individual 
unemployability due to service-connected disability was moot.  
In a July 1998 rating decision, the RO assigned a 100 percent 
evaluation for PTSD effective from June 20, 1996, the date of 
receipt of the veteran's claim.  

Thus, the record reflects that the last final rating decision 
was issued by the RO in February 1995, wherein a 50 percent 
evaluation was assigned for the veteran's PTSD.  The veteran 
received notice of that decision and did not file a notice of 
disagreement; thus, the decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2000).  The Board notes that if there is a prior final 
decision, the effective date cannot be prior to that 
decision.  See Lalonde v. West, 
12 Vet. App. 377 (1999) (holding that a claim made prior to a 
final denial can not serve as the basis for an earlier 
effective date); Perry v. West, 12 Vet. App. 365 (1999).  The 
next document received by the RO was a claim of entitlement 
to a total disability evaluation based on individual 
unemployability due to service-connected disability received 
on June 20, 1996.  This was also interpreted by the RO as a 
claim for an increased evaluation for PTSD. 

As previously noted, the applicable law and regulations 
provide that the effective date is the earliest date as of 
which it is factually ascertainable that an increase in 
disability occurred, if the claim is received within one year 
from such date; otherwise, the effective date is the date of 
receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Thus, an effective date prior to 
June 20, 1996 for an award of a 100 percent disability rating 
for PTSD is only warranted if an increase was factually 
ascertainable within one year prior to that date.  

A VA examination report dated in January 1995 reflects that 
the veteran was appropriately dressed and without suicidal or 
homicidal ideation.  There was no evidence of hallucinations 
or delusions.  The veteran was oriented to time, place, and 
person.  He was able to think on an abstract level.  His 
insight into his illness was described as fair.  It was noted 
that his activities of daily living included working on 
jewelry, watching television, playing computer games, 
visiting a friend, and reading.  Diagnoses of moderate PTSD 
and episodic alcohol abuse were noted.  Additional VA 
clinical records dated from 1995 to 1996 reflect complaints 
of anger, depression, and sleep disturbance.  

The Board finds that this evidence does not demonstrate that 
a 100 percent evaluation for PTSD was factually ascertainable 
prior to June 20, 1996.  Accordingly, an effective date prior 
to June 20, 1996 for the assignment of a 100 percent 
evaluation for service-connected PTSD is not warranted.  

The Board reiterates that the veteran did not appeal the RO's 
determination that his April 1992 substantive appeal was 
untimely or the March 1993 and February 1995 rating decisions 
and those determinations became final.  The Board notes that 
if the veteran wishes to raise a claim alleging clear and 
unmistakable error (CUE) regarding those or any other rating 
decisions, he must do so with specificity.  See Crippen v. 
Brown, 9 Vet. App. 412, 420 (1996); Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993) (to raise clear and unmistakable error 
there must be some degree of specificity as to what the 
alleged error is and persuasive reasons must be given as to 
why the result would have been manifestly different).  
However, to date the veteran has not filed a claim alleging 
CUE in any rating decision, and the matter is not presently 
before the Board.  

II.  Aid and Attendance/Housebound

The criteria for determining whether special monthly 
compensation is payable by reason of need of aid and 
attendance is set forth in 38 C.F.R. § 3.351, which in 
pertinent part provides:

(b) Aid and attendance; need.  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria set forth in paragraph (c) of this section will be 
applied in determining whether such need exists.

(c)  Aid and attendance; criteria.  The veteran, spouse, 
surviving spouse or parent will be considered in need of 
regular aid and attendance if he or she:

(1)  Is blind or nearly so blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees 
or less; or

(2)  Is a patient in a nursing home because of mental or 
physical incapacity; or

(3)  Establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).  

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a).  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a).

Special monthly compensation provided by 38 U.S.C.A. § 1114 
is payable for being so helpless as to be in need of regular 
aid and attendance.  Such special monthly compensation is 
payable where the veteran has a single service-connected 
disability rated as 100 percent disabling and, 

(1)  Has additional service-connected disability or 
disabilities independently rated at 60 percent, separate and 
distinct from the 100 percent service-connected disability 
and involving different anatomical segments or bodily 
systems, or 

(2)  Is permanently housebound be reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined, as a direct result of 
service-connected disabilities, to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  See 38 C.F.R. 
§ 3.350(i) (2000).

The record reflects that the veteran is service connected for 
PTSD, evaluated as 100 percent disabling.  He has no other 
service-connected disabilities. 

Upon VA aid and attendance examination conducted in June 
2000, relevant diagnoses of morbid obesity, moderately severe 
degenerative joint disease of the bilateral knees, mild to 
moderate degenerative joint disease of the lower back, non-
insulin dependent diabetes under fair control, and 
dyshidrotic eczema were noted.  It was noted that the veteran 
was not accompanied by anyone to the examination, nor was he 
hospitalized.  The examiner noted no restrictions of the 
veteran's upper or lower extremities and no restrictions on 
leaving home.  It was also noted that the veteran wore no 
prosthetic devices.  The examiner certified that daily 
skilled services were not indicated.  

Thus, because the veteran does not have additional service-
connected disability or disabilities ratable at 60 percent 
separate and distinct from his 100 percent service-connected 
PTSD and the evidence does not show that he is permanently 
housebound by reason of his service-connected disability, the 
requirements for housebound benefits have not been met.  In 
regard to entitlement to special monthly compensation by 
reason of the need for aid and attendance, the evidence does 
not show that the veteran's service-connected disability has 
rendered him blind, bedridden, or so disabled as to be 
incapable of self-care.  It is not claimed, nor is it shown 
that due to his service-connected disability, he is unable to 
feed, bathe, or dress himself, or care for his own hygienic 
needs.  It is not shown that he requires assistance in using 
the lavatory or that he is unable to protect himself from the 
dangers in his daily environment.  Furthermore, the evidence 
of record does not show that the veteran is in need of the 
regular aid and attendance of another person due solely to 
his service-connected PTSD.  

Thus, the Board finds that the record does not support a 
grant of entitlement to special monthly compensation by 
reason of being in need of regular aid and attendance or on 
account of being housebound.  38 U.S.C.A. §§ 1114(1)(s), 
1502, 1521; 38 C.F.R. §§ 3.350, 3.351, 3.352.  

III.  TDIU Claim

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be rated as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  The regulation further provides that 
disabilities resulting from common etiology or affecting a 
single body system such as the cardiovascular-renal system, 
will be considered as one disability.  See 38 C.F.R. 
§ 4.16(a) (1999).

The veteran has only one service-connected disability and, 
prior to June 20, 1996, such was evaluated as only 50 percent 
disabling.  He therefore does not meet the percentage 
criteria specified in 38 C.F.R. § 4.16(a).  However, TDIU may 
still be assigned to the veteran who fails to meet these 
percentage standards if he is deemed unemployable by reason 
of his service-connected disability.  38 C.F.R. § 4.16(b).  

In a pertinent precedent decision, VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of a service-connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOGCPREC Op. No. 75-91.

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past, or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  38 C.F.R. § 4.15.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question in a total rating case based upon 
individual unemployability due to service-connected 
disability is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the veteran is, in fact, employed.  38 C.F.R. 
§ 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.341, 
4.16.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose, 4 Vet. App. 361; 
38 C.F.R. § 3.341(a) (2000).  If total industrial impairment 
has not been shown, VA is not obligated to show that a 
veteran is incapable of performing specific jobs in 
considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

The veteran has been granted a 100 percent evaluation for 
PTSD effective from June 20, 1996.  In regard to the issue of 
entitlement to TDIU benefits, he contends that such is 
warranted back to 1994.  However, as discussed in the PTSD 
section of this decision, the veteran's claim of entitlement 
to TDIU benefits was not received by the RO until June 20, 
1996.  The Board recognizes that the VA Form 21-8940 was 
signed by the veteran in June 1994; however, it was not 
received by the RO until June 20, 1996.  The effective dates 
of total ratings are governed by the increased rating 
provisions of 38 C.F.R. § 3.400(o)(1)(2).  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992); Wood v. Derwinski, 1 Vet. 
App. 367 (1991).  Thus, for all of the same reasons that the 
veteran is not entitled to an effective date prior to June 
20, 1996 for the assignment of a 100 percent evaluation for 
PTSD, the veteran is also not entitled to TDIU benefits prior 
to June 20, 1996.  

The Board once again notes that the veteran has not alleged 
CUE in any prior rating decision and that if he wishes to 
raise a claim alleging CUE regarding the February 1995 or any 
other rating decisions, he must do so with specificity.  See 
Crippen v. Brown, 9 Vet. App. 412, 420 (1996); Fugo v. Brown, 
6 Vet. App. at 44. 



ORDER

Entitlement to an effective date prior to June 20, 1996 for 
the assignment of a 100 percent evaluation for PTSD is 
denied.  

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another 
person, or on account of being housebound, is denied.  

Entitlement to TDIU benefits prior to June 20, 1996 is 
denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

